Citation Nr: 0737762	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  00-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the shoulders.

2.  Entitlement to service connection for degenerative joint 
disease of the knees.

3.  Entitlement to service connection for degenerative joint 
disease of the right first metatarsophalangeal joint and the 
right first metacarpophalangeal joint.

4.  Entitlement to an initial evaluation in excess of 10 
percent for adjustment disorder with depressed mood.

5.  Entitlement to an increased rating for urticaria, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jenny Y. Tywford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
September 1995. He served in Southwest Asia from December 
1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2005. A transcript of his 
hearing has been associated with the record.

In February 2006, the Board denied the veteran's claims of 
entitlement to service connection for hearing loss, 
degenerative joint disease of the shoulders, degenerative 
joint disease of the knees, degenerative joint disease of the 
right first metatarsophalangeal joint and the right first 
metacarpophalangeal joint, and entitlement to an initial 
evaluation in excess of 10 percent for adjustment disorder 
with depressed mood and a rating in excess of 10 percent for 
urticaria.  The veteran appealed the Board's decision to the 
Court of Appeals for Veterans Claims (Court).  In July 2007 
the Court granted the parties' Joint Motion and remanded the 
issues listed above.  The parties stipulated that the veteran 
was not pursuing an appeal of that portion of the Board's 
decision that denied service connection for hearing loss.

The issues of entitlement to higher ratings for adjustment 
disorder and urticaria are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that, while the veteran's case was pending 
before the Court, the RO issued a March 2007 rating decision 
which confirmed and continued the 10 percent evaluation for 
the veteran's urticaria.  As that issue was in appellate 
status before the Court and currently before the Board, the 
Board notes that any action with respect to that issue will 
be subject to the remand portion of the decision below.


FINDINGS OF FACT

1.  Degenerative joint disease of the shoulders was not 
manifest during service and is unrelated to the veteran's 
service; arthritis was not manifest within one year of 
separation from active duty.

2.  Degenerative joint disease of the knees was not manifest 
during service and is unrelated to the veteran's service; 
arthritis was not manifest within one year of separation from 
active duty.

3.  Degenerative joint disease of the right first 
metatarsophalangeal and metacarpophalangeal joints was not 
manifest during service and is unrelated to the veteran's 
service; arthritis was not manifest within one year of 
separation from active duty.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the shoulders was not 
incurred in or aggravated by military service and arthritis 
may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Degenerative joint disease of the knees was not incurred 
in or aggravated by military service and arthritis may not be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Degenerative joint disease of the right first 
metatarsophalangeal and metacarpophalangeal joints was not 
incurred in or aggravated by military service and arthritis 
may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, with the exception of the claim for an 
increased rating for a skin disorder, the veteran's claims 
were received before the enactment of the VCAA.

A January 2001 letter explained the VCAA.  It discussed the 
evidence necessary to support a claim of entitlement to 
service connection.  

An August 2002 letter asked the veteran to identify evidence 
supportive of his claim.  It told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  

A letter dated in May 2005 listed the evidence of record.  
The veteran was told how VA would assist him in obtaining 
evidence.  The letter explained the evidence necessary to 
establish service connection and increased ratings.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  There has been no timely notice of the types of 
evidence necessary to establish a disability rating or an 
effective date for any rating that may be granted.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the Board finds 
below that service connection is not warranted for the issues 
resolved in this decision, no ratings or effective dates will 
be assigned and any questions as to such assignments are 
rendered moot.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence which would serve to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

The Board notes that, on appeal to the Court, the veteran's 
attorney has suggested that VA failed in its duty to assist 
by refusing the veteran a VA examination to determine the 
etiology of his claimed arthritis of the shoulders, knees, 
and right first metatarsophalangeal and right first 
metacarpophalangeal joints.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  As discussed in further detail 
below, there is no evidence of an in-service event, injury, 
or disease, nor is there evidence establishing that arthritis 
manifested in the one year period following the veteran's 
discharge from service.  Moreover, the veteran neither 
alleges an in-service event, injury or disease, nor does he 
argue that arthritis manifested within one year of his 
discharge from service.  At his hearing he cited only routine 
physical activities of service and gave only a vague 
description of events surrounding an alleged fall in basic 
training.  Accordingly, the Board concludes that this element 
remains absent and finds that remand for a VA examination is 
not required.

The Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury or 
disease in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year of active service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309.

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and  evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2006).

The veteran's service medical records are negative for any 
complaint, diagnosis, or abnormal finding pertaining to his 
shoulders, knees, right foot or right hand.  Clinical 
evaluation indicated normal musculoskeletal system on 
discharge examination in February 1995.

At a Persian Gulf examination in May 1999, the veteran 
complained of pain in his elbows and shoulders.  The report 
does not discuss any physical examination of the veteran's 
shoulders, hands or feet.  Examination of the knees revealed 
crepitus.  The examiner assessed arthralgia in multiple 
joints.

A private medical record dated in July 1999 indicates the 
veteran's complaint of painful joints.  No specific reference 
to the shoulders, knees, or right foot or hand was made.

On VA general medical examination in July 1999, the veteran 
complained of various muscle and joint pain, to include his 
knees and hands, but did not mention his shoulders or feet.  
The left knee was tender to palpation.  Motion of the thumb 
was limited.  X-rays of the veteran's knees and hands were 
normal.  The diagnoses were bilateral knee strain and 
bilateral hand strain.

A December 1999 VA treatment note reflects the veteran's 
complaint of right sided neck pain extending into his right 
shoulder.  He denied a history of trauma to the shoulder.  
The right side of the trapezius muscle was hard and tender to 
palpation.  Shoulder range of motion was within normal 
limits, with no pain in the shoulder or right arm.

On VA examination in June 2000 a bone scan was interpreted as 
showing findings most consistent with mild degenerative joint 
disease changes in the shoulders, knees, right first 
metacarpophalangeal joint and first metatarsophalangeal 
joints.

An October 2003 VA treatment note reflects the veteran's 
complaints of foot pain, specifically in the arches and great 
toe joints.  The assessment was plantar faciitis and 
degenerative joint disease.  In November 2003 the veteran's 
right foot had significant tenderness to palpation over the 
lateral aspect.  The assessment was right foot pain, etiology 
undetermined, and possible tarsal subluxation.  A problem 
list in a June 2004 VA treatment note indicates degenerative 
joint disease but does not specify the affected joints.  A 
May 2005 treatment note indicates patellofemoral syndrome and 
degenerative joint disease.

At his September 2005 hearing, the veteran asserted that he 
had degenerative joint disease of various joints due to 
physical activity in service.  He testified that the vigorous 
routine in service had caused arthritis.  He stated that in 
basic training he had fallen and suffered for two days.  He 
said that he thought he got treatment at that time.  He 
stated that he could not recall whether any of his doctors 
had told him that arthritis or degenerative joint disease was 
linked to his service.

Upon careful review of the evidence pertaining to this claim, 
the Board has concluded that service connection is not 
warranted for degenerative joint disease of the shoulders, 
knees, or right metatarsophalangeal (great toe) or 
metacarpophalangeal (thumb) joint.  The Board observes that 
service medical records contain no reference to any injury, 
complaint, diagnosis, or abnormal finding pertaining to these 
joints.  Moreover, the veteran has not alleged that he 
suffered any disease or injury in service that resulted in 
the claimed disabilities.  Post service records show 
patellofemoral syndrome of the knees, degenerative changes of 
the right foot and bone scan findings consistent with 
degenerative joint disease in the shoulders and right first 
metacarpophalangeal joint.  However, the degenerative joint 
changes were first noted on bone scan in 2000, more than 4 1/2 
years after service.  Finally, the Board notes that there is 
no competent evidence showing an etiological relationship 
between these current disorders and the veteran's service.  
The preponderance of the evidence is against these claims and 
there is no doubt to be resolved.


ORDER

Entitlement to service connection for degenerative joint 
disease of the shoulders is denied.

Entitlement to service connection for degenerative joint 
disease of the knees is denied.

Entitlement to service connection for degenerative joint 
disease of the right first metatarsophalangeal joint and the 
right first metacarpophalangeal joint is denied.


REMAND

In the Joint Motion, the parties noted that there were 
outstanding VA treatment records which must be obtained and 
associated with the claims files.  Specifically, they noted 
that psychological testing was carried out in August 2005 and 
that the reports of such testing were not of record.  

With respect to the evaluation of the veteran's urticaria, 
the parties agreed that the Board misquoted the criteria 
necessary for a 30 percent evaluation.  

The Board also notes that additional evidence pertaining to 
the veteran's urticaria has been associated with the claims 
folder, in the form of statements and photographs from the 
veteran and the report of a VA examination conducted in March 
2007.  The March 2007 examiner indicated that the veteran had 
been taking "urticaria pills" for years, but did not 
specifically identify the medication used.  The applicable 
criteria for a 30 percent evaluation requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs be required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Additional applicable criteria requires 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period and the use of intermittent 
systemic immunosuppressive therapy for control.  It is 
unclear to the Board whether such criteria have been met.  As 
such, an additional VA examination should be conducted. 

In view of the foregoing, additional action is necessary 
before a final determination can be made on these claims.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Austin VA Medical 
Center and associate with the record all 
records pertaining to psychological 
testing conducted in August 2005.  

2.  Schedule the veteran for an 
examination to determine the nature and 
extent of his service-connected 
urticaria.  

The examiner should indicate the 
percentage of the veteran's body 
affected, as well as the percentage of 
exposed areas affected.  The examiner 
should also state whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required for 
control of the veteran's urticaria, and 
if so, state the total duration necessary 
during a 12 month period.  If the 
disability requires the use of near-
constant systemic therapy of the type 
described above, the examiner should so 
state.

The examiner should also indicate whether 
there are recurrent debilitating 
episodes, and if so, indicate the 
regularity with which such episodes have 
occurred over the previous 12-month 
period.  

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Upon completion of the development 
described above, the RO should review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

5.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


